Title: To George Washington from Edmund Randolph, 22 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Sir
          Philadelphia October 22. 1794. 12 o’clock.
        
        The merchants have not yet made their report, as to the appointment of an agent.
        I cannot account for not receiving letters from Colo. Monroe by the return of the vessel, which carried him. I flatter myself still, that the Southern mail of tomorrow may bring some from Baltimore, where she arrived.
        William Mclung has refused to accept his commission, as attorney for the district of Kentucky. I suspect, that we must see some turn in the minds of the people there, before any body will venture upon an office, which will be chiefly conversant in the excise penalties. Colo. Innes may perhaps be charged with

advantage to explore the subject of excise also. He was on the 14th instant at Williamsburg and probably on his way to take a boat up the bay. I have had no letter from him for a considerable time. I have the honor to be sir with the highest respect yr mo. ob. serv.
        
          Edm: Randolph
        
      